_____________

                            No. 95-1679EM
                            _____________

The Engine Partnership, a       *
Missouri General Partnership,   *
                                *
               Appellant,       *   Appeal from the United States
                                *   District Court for the Eastern
     v.                         *   District of Missouri.
                                *
Self-Cleaning Environments USA, *   [UNPUBLISHED]
Inc., a Delaware Corporation,   *
                                *
               Appellee.        *
                          _____________

                    Submitted:   December 13, 1995

                       Filed: January 8, 1996
                           _____________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                          _____________


PER CURIAM.


     The Engine Partnership appeals the district court's grant of
summary judgment to Self-Cleaning Environments USA, Inc. in this
diversity case. Having satisfied ourselves that the district court
correctly analyzed and applied the parties' agreement in the
framework of summary judgment, discussion of the issues presented
by this appeal will serve no useful purpose. We also reject Engine
Partnership's argument that the district court abused its
discretion when it granted summary judgment before the completion
of discovery. We thus affirm the district court's decision. See
8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.